 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co., Incorporated and Amal-gamated Food Employees Union Local 590, af-filiated with United Food and CommercialWorkers International Union, AFL-CIO. Case6-CA- 12565November 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBI RSJENKINS ANt) PENELLOOn July 22, 1980, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled execeptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge,except as modified herein, and to adopt his recom-mended Order.The Administrative Law Judge found that a cardmajority of Respondent's employees in the appro-priate unit had designated the Union as their bar-gaining representative.s He further found that Re-spondent had committed numerous independentunfair labor practices during the course of theUnion's organizing campaign. Accordingly, he con-cluded that Respondent's refusal to recognize andbargain with the Union violated Section 8(a)(5) and(1) of the Act, and recommended that a remedialbargaining order be issued. Respondent has filedexceptions only to the finding that it unlawfully re-fused to bargain with the Union.The Administrative Law Judge found, and weagree, that there were 74 employees in the unitwhen the Union demanded recognition on July 9,1979,3 and that 41 employees signed authorizationcards. Respondent challenged the validity of fivecards on the ground that the signers had been toldthe cards would be used for the sole purpose of ob-taining an election. The Administrative Law Judgespecifically overruled the challenges to two of thei We disavow any reliance upon the Administrative L.aw Judge' dis-cussion of Joy Silk Mill, Inc. v. N.I.R.. 185 F 2d 732 (DC Cir. 1950),found in sec, Ill par 3. of his Decision.Member Penello finds it unnecessary to rely on J J. :N berrrv Co., 249NLRB 991 (1980), cited in sec Ill. par 4, of he Administrative LawJudge's Decision, a case in w hich he dissented2 The parties agree that the unit appropriate for collective bargainingconsists of: All full-lime and regular part-time employees employed byRespindent at its Greensburg, Pennsylvania, Credit Service Center. ex-cluding guards, professional employlesc, and upervisors tllhill the mcan-ing of the Act.a All dates hereinafter are in 1979, unless otherwise indicatedcards, but counted the remaining three withoutreaching the merits, because Respondent did notobject when they were admitted into evidence. In-asmuch as 38 cards are sufficient to establish theUnion's majority, the Administrative Law Judgefound it unnecessary to consider two cards signedthe day after the Union demanded recognition. Ac-cordingly, the Administrative Law Judge conclud-ed that the Union's majority on July 9 consisted of39 of the 74 unit employees.Respondent excepts, inter alia, to the Administra-tive Law Judge's refusal to consider on the meritswhether three of the five cards it questioned werevalid. We find, for the reasons set forth below,that, although the Administrative Law Judgeshould have ruled on the validity of the three cardsin question, his ultimate conclusion that the Unionhad attained majority status is correct.At the hearing, counsel for the General Counselintroduced into evidence, without objection, theunion authorization cards of employees DeborahAnn Wunderly, Cynthia Ghrist, and Pamela Corn.The Administrative Law Judge ruled that, by fail-ing at the time to raise all objections it may havehad, Respondent waived the right thereafter tochallenge the validity of these cards.4A union authorization card need only be identi-fied, authenticated, and shown to be facially rele-vant before an administrative law judge mayaccept it into evidence.' Should a card's authentic-ity be in issue, the moving party may clarify its po-sition and expand the record with respect to thecard's admissibility by asking questions in voir dire.Since inquiry into the circumstances of the solicita-tion itself goes to the validity of the card, thus ex-ceeding the narrow scope of voir dire, it followsthat the failure to object to the admission of a cardinto evidence waives only the right to question itsauthenticity at a later time.The issue of card validity is timely raised by,inter alia, cross-examination of the authenticatingwitness or the production of the signer's direct tes-timony. Respondent introduced the testimony ofWunderly, Ghrist, and Corn as part of its case in4 In o finding, the Administrative Lass Judge relied ,on P/grm LeInsurance Cmpani. 249 NLRB 1228 (1980) In Pil/grim Liei, the Boardaffirmed without comment the Administrative Las; Judge ho in ananalogous situation had statedAll designaled cards were recel:ed into eidence without objectionNormally. this fact alone ould preclude the Respondent from rais-ing an issue of tainted cards at a later date.Notwihstanding the Administrative Las Judge's comments in PilgrimI.i, however, he then ent on to rule on the various contentions raisedto the cards there. Hence, his statement quoted above was in he natureof dictun Moreover the quoted excerpt from Pilgrim Life s herebyoverruled toi Ihe extent that it is inconsistent with oday's Decisions See Vea York Paient -lids Inc d/b/a (;ardian Ambulunce Serviceand .4mericn Medicaul Supplies 228 N I.R 1127, 129, fi 6 (1977)253 NLRB No. 23196 M()NT()OM-RY WVARD & C()chief, in part to show that the statements madeduring the solicitation of these employees' cardsrendered them valid, and, therefore, unavailable forthe purpose of establishing a card majority. Coun-sel for the General Counsel cross-examined eachwitness and later discussed their testimony, alongwith other evidence relating to the solicitation oftheir respective cards, in her brief. Since the valid-ity of the cards was questioned in a timely fashionwhich afforded sufficient notice to all parties thatthe issue was in dispute and, since the issue wasfully litigated and briefed by both sides, the Ad-ministrative Law Judge erred by refusing to con-sider Respondent's contention that the cards wereinvalid. Accordingly, we will consider whether theauthorization cards signed by Wunderly, Ghrist,and Corn are valid.We recently set forth the standards by which wedetermined the validity of authorization cards asfollows: 6In N.L.R.B. v. Gissel Packing Co., Inc., 395U.S. 575 (1969), the Supreme Court approvedBoard law on determining the validity or inva-lidity of authorization cards, as set forth inCumberland Shoe Corporation, 144 NLRB 1268(1963), enfd. 351 F.2d 917 (6th Cir. 1965), andreaffirmed in Levi Strauss & Co., 172 NLRB732 (1968). The Court described Board law inthe following terms (395 U.S. at 584):Under the Cumberland Shoe doctrine, if thecard itself is unambiguous (i.e., states on itsface that the signer authorizes the Union torepresent the employees for collective bar-gaining purposes and not to seek an elec-tion), it will be counted unless it is provedthat the employee was told that the cardwas to be used soley for the purpose of ob-taining an election.With respect to employees who sign cardsupon alleged misrepresentations as to theirpurpose, the Court said, "[E]mployees shouldbe bound by the clear language of what theysign unless that language is deliberately andclearly canceled by a union adherent withwords calculated to direct the signer to disre-gard and forget the language above his signa-ture." (395 U.S. at 606.) The Court cautionedthe Board not to apply the Cumberland Shoerule mechanically, and quoted with approvalthe Board's language in Levi Strauss, supra,that "It is not the use or nonuse of certain keyor 'magic' words that is controlling, butwhether or not the totality of circumstancessurrounding the card solicitation is such as toKAevtone Pretzel Ba erv. Inc.. 242 NlRl 492, 491 ( I61793add up to an assurance to the card signer thathis card will be used for no purpose other thanto help get an election." (395 U.S. at fn. 27.)Deborah Ann IWunderly testified that anotheremployee, Joanne Miller, handed her the card andexplained that, in addition to needing the cards foran election, it would be necessary to have a major-ity of cards signed by the employees in the officebefore the union representative could come in andspeak with management. She admitted having readthe card and having discussed it with cosworkers aswell as her husband.Craig Bennie, an employee who solicited Cyn-thia Ghrist's card, testified that he informed Ghristthat the card "would be used for recognition repre-sentation,," and that she should "read it." Whenasked whether anyone had told her what the cardwas for, Ghrist could not recall having spokenwith Bennie, but she did remember speaking to em-ployee Marge Barnhart who told her they were"trying to get a majority of signatures to have theunion representative come into the office and askfor recognition" and that, "if the company wouldnot recognize the union by just the union repre-sentative coming in that they would then ask for anelection."The language on tht cards clearly and unambi-guously indicated that the signers authorized theUnion to represent them for collective-bargainingpurposes. The record is devoid of any evidencewhich would tend to show that a clear and deliber-ate attempt had been made to direct either Wun-derly or Ghrist to disregard the language on thecards, or otherwise to assure either one that hercard would be used exclusively for the purpose ofsecuring an election. Thus, we conclude that thecards signed by Deborah Ann Wunderly and Cyn-thia Ghrist are valid and should be counted.7Sincethese two cards alone are sufficent to establish thata majority, 38 of 74 unit employees, designated theUnion as its bargaining representative, we find itunnecessary to pass on the validity of the cardsigned by Pamela Corn.Accordinly, we adopt the Administrative LawJudge's finding tat, on July 9, the Union had at-tained majority status, and conclude that Respond-ent violated Section 8(a)(5) and (1) of the Act byrefusing to recognize the Union and that issuanceof a remedial bargaining order is warranted.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-Jr. .%ftnul, t urinl Dil m. Dre , lndutri,. Inc, 24 N RH 33('8O). Kevtln Pr,,tzci B,,l A rr. m, upr,1" 7 I)IACISl()NN ()OF NA I I()NAI IAB()R Rl.A I I)NS ()ARI)lations oard adopts as its Order the recommendedOrder of the Administrative Iaw Judge anldhereby orders that the Respondent, MontgomeryWard & Co., Incorporated, CGreensburg, ennsyl-vania, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended ()rder.DECISIONSr x I1 N [N I (1 'II: C SIWtAI i-R 1H. MAI ()NI't, JR.. Adlinistrative luawJudge. ['his case came on for hearing before ric at 'itlisburgh, P'ennsylvania, upon an unftir labor practice cori-plaint, ] issued by the Board's Regional Director forRegion 6 and later amended, which alleges that Re-spondent Monigomery Ward & Co., Inc.,2(Ward's) vio-lalted Section 8(a)(l) (3), and (5) of the Act. More par-ticularly, the complaint, as amended, alleges that the Re-spondent coercively interrogated employees concerningtheir union activities and the union activities of other em-ployees, created in the minds of employees the impres-sioni that their union activities were the subject of conm-panly surveillance, promulgated overly hroad no-solicita-tion and no-distribution rules, threatened employees withunstated reprisals and with more onerous working condi-tions, closure of the office, and loss of promotions if theysupported the union, solicited grievances with thle im-plied promise that such grievances would be remedied,told employees that it would be futile for them to selectthe Union as their bargaining agent. aind granted massivewage increases throughout the bargaining unit inmmedi-ately aftel the Union made a demand for recognition inorder to undermine the organizing effort. The complaintalso alleges that the Respondent violated Section 8(a)(l;and (3) of the Act by giving union activist Joanne Milleran unfavorable personnel evaluation. The General Coun-sel seeks a so-called Givstelaremedy whereby the Re-spondent would be required to bargain collectively withthe Union as the representative of the employees at itsGreensburg Pennsylvania, Credit Service Center (CSC).i I hc principal dtckel nlitries in tis case are ias fllovsCharge filed h Aalgalriated IFood E(lmployce. tUnion I ocal No 59().affiliated ith United I'ood and Commercial WVlrkers lllerrllationalULnion,. AFt -CI() (hCereil called the lionli) against Iht Respondent onJlly l, 1979, llld aileded chalges iled onl Seplemnlbcr 10. 179; conplaill issued hy the Regional )irect or fl Region on October 30(), 1979,anld arlenditd comnplaint Issued on Noveniber 28, 1979: Respo(rdenl'anls\wer to rigillal coirlplaill filed onl Noseniber , 1979. and awel toanllildlCd cilllplirlt fled onrl I)tecilmbir 10, 179; hearing held in itts-hiurghi, Plenlsnylvaniiia, oin Mlrch 4, 5 and 6 and Mas I, 1980 rief filedby the (ieneral C(ulnsel anld itie Respndenil o r htefore June 9. 198('I lie Respondcel adrnils, aid I find, that it is an Illinois crporationwshich rin;iitain', an office and place of husiness il (licnshurg. 'clnrsyl-·aia, where it is engaged i the retail sale of merchandise. I)uring Ihl12 -nionth period preccedinrg Jul), 19t79, the Respl,.dcnt desricd grlosrenucs ronl tie aho, c-described husiness II r uxces of 55(X),[(X) anldpurchaLt'd aIt Its (rCenhburg, IelniIsIarnia, place of busines direcilyfrom poinllts .ad places Ilecated otside the Ciilltotisealth o1f I'cnnrsyla-ii. goods and erchanllldlise valiued i excess of $50,()x Acclrdinrgly, tieRespolderlt i al ci pliiyer engaged iII commerce vllthil the nlcallrrg fSec 2(21. 6r atid (7) of the Act lhi Union is .i labor organlauiinwtilhin the rticnlrlig iof Sce 2(5) o1' tlhe Act'' L. t v (i{ol Pac(Ain ( o I., 35 .S 575 (I'969)'lhc Respondeint entered a forilmal denial of any inde-pendent violations of Sectionl 8(a)(I) of the Act hut madelittle or ino defense as to most of them at the hearing. Itclainis that a unit-wide wage increase which was grantednri July 1, 1979, was made pursuant to an area wagesurvecy in order to malinitail its wgce rates at a level com-petitie with other businesses in the Greenlsburg area. Itdenies that the Union was ever the majority representa-tive of its Credit Service Center employees and allegesthat certain authorization cards upon wvhich the Unionrelies to establish miajority status were procured throughmisrepresentations vhich violated the Board's Cumbenhr-land Sho rule.4he Respondent also claims that ilhe cir-culation and prescntation to the Union and the RegionalO()ffiec of a petition which was assertedly signed by unitemployees during the recess which took place during thehearing of this case is evidence that an election and not abargaining order is a appropriate remedy herein. Uponthese contentions the issues herein were drawn.'I I IlF UNF tIR I ABOR P'RA(11CIS AI I (.I-il)Ward's operates a Credit Service Center at the G(reeni-gate Mall i Greensburg, Pennsylvania, some thirty mileseast of Pittsburgh. The Center is located in the same gen-eral vicinity as Ward's retail outlet, but it is an entirelyseparate operation and has a completely different mis-sion. At the Credit Service Center Ward's employs about75 clerical employees hose job is to dun nonpaying orslow-paying cus'omers and to collect overdue accounts.Some 160,000 accounts of customers living in esternPennsylvania and parts of West Virginia and Ohio are in-stantly retrievable oin cathode ray tubes (CRT's) situatedon the desks of CSC employees. Their job is to phonethese customers and to urge prompt payment of billswhich may be delinquent anywhere from 1 to 8 months.The Center is one of several throughout the UnitedStates and is operated under the general supervision ofCredit Manager Brian D. King, who reports to R. W.Anderson, Ward's group credit manager in Albany, NewYork.The Union began to become interested in representingthe employees at the Greensburg CSC in late May 1979.when two CSC employees, Joanne Miller and KarenShank. phoned International Representative George Nes-tler to get information concerning organization. Nestlermade a few home visits in late May and during thermonth of June. He set up a meeting of employees at theSheraton Inn in Greensburg on July 2 and met withabout a dozen people who were in attendance. After dis-cussing the benefits of unionization, the rights of employ-ees to organize, and other matters pertaining to the cam-paign, Nestler collected employee signatures on 12 au-thorization cards and distributed additional cards for useby the employees in soliciting support from others. Nes-tler told them that a majority of employees would haveto sign cards in order to permit him to go to the Compa-' ('um er/arlnd Shote ('orporuaoin, 144 N R 1268, elfd. 51 2d 917(6h ir 196h5)' ()n June i , 198(, te (i.neral Counsel iled a tition to correct thetraisctipt i crtain particulars the ulolioll wis iiopposed arld is ierchbgraitied M()NTGOMERY WARI) & C().ny to demand recogition and added that he preferred, ifpossible, to have 7() percent of the employees sign cardsbefore doing so. He also informed listeners that lhe wouldbe at the home of Joanne Miller, which is located closeto the CSC office, on July 6 in order to pick up signedcards. In fact, Nestler receied ;ill of tihe signed cards,other than those actually executed in his presence, fromMiller. Between July 2 and Jul 10. Nestler obtained atotal of 41 cards and submitted them to the RegionalOffice in Pittshurgh on July 13 when he filed a rcpresen-tation petition (Case 6-RC 3538).Nestler picked up cards at the Miller home on July 6and again during the lunch hour on JuJy 9. On the after-noon of July 9 he went to the office of the CSC andspoke to King and to Anderson. The latter happened tobe in town from Albany on that occasion. Nestler toldAnderson that he represented a majority of the CSC em-ployees and demanded recoenition. He also presentedKing with a typewritten letter which read, in part, that:Representatives of Local 590 visited your officethis afternoon for the purpose of personally deliver-ing the following request.Your employees have been responding mostcooperatively in authorizing our Union to act astheir representative for the purpose of engaging incollective bargaining with you in their behalf as totheir wages, hours, and working conditions.We further request that you consider demand forrecognition at this time.The letter was accompanied by a recognition agree-ment form by terms of which the Employer would agreeto recognize Local 590 as the sole and exclusive bargain-ing agent for all the CSC office employees, exceptguards, supervisors, and confidential employees. Ander-son refused to look at the proffered documents and toldNestler to contact Gary H. Feinberg, the Respondent'sregional labor relations manager in Baltimore. He gaveNestler Feinberg's address.On the same day, Nestler wrote Feinberg and sentalong copies of the request for recognition and the letterto King which he had submitted to the Company atGreensburg. On July 10, Feinberg replied. In his letter,Feinberg disagreed with the unit description.6expresseda doubt of the Union's majority status, and insisted thatthe Union file a representation petition. As noted above,on July 13 the Union filed a petition for an election inthe CSC unit.In the afternoon of July 6, a notice was posted on thebulletin board at the CSC that a party was to be held thefollowing Tuesday evening at Banjo Louie's, a nearbybeer and pizza emporium, to celebrate the fact that theGreensburg CSC had been rated first among Ward's sev-eral credit service centers. According to all accounts, itwas an excellent party and everyone who attended had agood time. Moreover, this was the first time in the histo-ry of the CSC that a unitwide party had ever been held.6 The unit which the Resplonldent admitted in its arscr 11o he ppro-priate is almost indistinguishable from the all-lo-. all unilt requested hsNestler in his demands upon he Respondent in July 19)7Normally the employees would get together with theretail store employees for Christmas parties and, on( occa-sion, individual group supervisors hantve taken their re-spective sections out to lunch to express gratitude for agood monthly or annual section performance rating, butnothing on this scale had eer taken place before in themtnltorv of those who testified. One facet of this affair,,hich seemed noteworthy to those who described thisparty was the fact that the Company paid for mixeddrinks its well as beer and pizza.()n the following day, Anderson and King held ameeting of all CSC employees in the training room at theCSC office. The employees were told that they would begetting additional increases over and above the raiseswhich they had received in April Anderson said thatgroup supervisors would inform each employee of theamount of her raise.The data placed in the record from the Respondent'srecords indicates that no standard monetary amount orpercentage increase was given to employees on this oc-casion. In the past, merit increases, coming normally at6-month intervals on the occasion of an employee's per-firmance review, would amount to 5 percent or 1() per-cent. On some occasions, these increases were given inactual dollar-and-cent amounts and on those occasionscame to about 15 cents per hour. The July II increaseswere made retroactive to the beginning of the pay periodand ranged from 7.5 percent to about 40 percent, orfrom 25 cents per hour to as much as $1.49 per hour.Several employees testified that the July I increaseswere the largest they had ever received as Ward's em-ployees. Of the 74 employees in the unit, 16 received in-creases of between 50 cents and $1 per hour while 28 re-ceived increases in excess of $1 per hour.A memo dated October 5. 1979, from Anderson toFcinberg summarized the aerages of the increases forvarious job classifications and compared them with theamounts given out three months previously. It should benoted that the July averages noted in the memo were theproduct of widely varying individual raises. The memostated, in pertinent part:I have listed, by job category, the July comparisonpercent after the increases we have given ersus theApril comparison.JulyCoam-parisonJob Category afterin-creasesNew accountsSecretaryFilm Look-UpTypistAdd-OnAdjustmentCollection12.0 %,10.0923 110 723.822.3.4prilV.I. Y15.2%18.8t9.310415913.317.2In its effort to persuade employees to abandon theirsupport of the Union, the Respondent held several meet- EI)ICISIONS () NAIIONAI. LABO()R RELATIONS BOARDings with them between July 11 and September 13, thedate on which the election ,as originally scheduled totake place.7On several occasions within this same gener-al time frame, individual supervisors also spoke with em-ployees with the same purpose in mind, For the mostpart, the employee versions of these meetings and con-versations is uncontroverted in the record."Miller had long been on difficult terms with her super-visor Rosalie Tantlinger. The two simply did not getalong because of personality differences. On July 1, As-sistant CSC Manager Stephen Vargosko called Miller inhis office and asked her whether she and Tantlingerwere getting along. He mentioned that he had heardfrom Area Credit Manager Stephen Arendas at the partyat Banjo Louie's which had taken place on the previousevening that she had wanted to be transferred fromTantlinger's section. Miller replied that they were gettingalong pretty well at that time but that she was irritatedbecause Tantlinger had placed a comment in her person-nel file that she was guilty of excessive talking and ofmaking personal phone calls on company time. Vargoskotold her that he had checked her personnel file and thatthere was nothing in it concerning personal phone calls.About this same point in time, Supervisor KarenWowak had a private meeting with employer MarthaDragovich in the course of which she asked Dragovichhow the latter felt about the Union. Dragovich said shedid not know and asked Wowak if the CSC would closeif the Union came in. Wowak replied that it would takeonly 2 days to put all the accounts at Greensburg on aCRT and transfer them to Baltimore. On July 19, Tant-linger approached Miller's desk and asked her what shewas talking about. Miller simply replied that she wastalking to herself. Tantlinger's reply was that Miller hadbeen doing more around the office lately than merelytalking to herself.On Sunday, July 23, the Union held a general meetingat the Sheraton-Greensburg Motel which was attendedby a substantial number of CSC employees. Various as-pects of the organizing campaign were discussed. On thefollowing day, Miller had another conversation withVargosko in Vargosko's office. He spoke to her about arumor she had allegedly been spreading about a job ap-plication at Volkswagon which had been made byWard's employee Bob Harbaugh. She denied circulatingany rumors concerning Harbaugh. Vargosko also toldher that other employees had complained to him that7 On September 10, 1979. the Union filed an 8(a)(1), (3), and (5)charge As a result of the filing of a refusal-ol-hargain charge, the proc-essing of the petition for an election was. under the Board's procedure.automatically blocked and no election was held On November I, 1979,the Union withdrew its representation petition. This withdrawal was con-current with the issuance of the complain herein alleging an unlawful re-fusal to bargain on the part of the Respondent" Despite the fact that the names of King arid Anderson, the principalsupervisors over the CSC. were prominently mentioned ill the teslimonyin this case, they were not summoned by he Reslpondent to testify Ihesame holds true of Area Credit Managers Stephen Arendas. Stephet Var-gosko, Jack Bauer, and Regional Labor Relations Director Finberg.Under well-established rules of e\ idence, I will assume that, if these indi-viduals had been summoned to testify, their testimony would tend to sup-port the allegations contained in the amended complaint Ihe only man-agemenl personnel who testified in this case were First-l ine SupersisorsKaren Wowak and Rosalie Tantlinger.Miller had beeni calling them on the office phone to talkabout the Union. Miller also denied this charge. He thenasked her why she would let her difficulties with Tant-linger prompt her to become a union supporter, especial-ly in view of the fact that her husband was in manage-ment. He also stated that if he thought her feelingstoward Tantlinger might turn her into a union supporter,he would have moved her out of Tantlinger's section.Miller replied that she had requested a transfer long agobut her request had been denied.Vargosko then asked Miller what had caused employ-ee Pam Kent to "go the other way," observing that heand Kent had always gotten along. He said he couldalways tell who was prounion and mentioned that Ivalyn"Sis" Wells was in that category. He said Wells hadworked at just about every job in the office and couldnot handle any of them so she was prounion because shewas afraid.Miller told Vargosko that she was aware that he knewthat she had held a union meeting at her house. She alsosaid that Harbaugh, whose complaint had initiated thisconversation, had signed a union card. Vargosko wassurprised to receive this information. She recounted thatshe and Harbaugh had engaged in an argument at theHoliday Inn during which time Miller told him that shehoped that the Union would display this card to manage-ment at the top of the pile.Vargosko then told Miller that he did not want her totalk about the Union at all during worktime. As far as hewas concerned she could talk about it during lunchtimeor at breaktime and she could get up in the lunch roomand shout union if she wished, but he did not want herto do so during working hours. He reiterated that peoplewere coming into his office to complain about her unioncampaigning. Miller challenged him to bring them in sothat she could discuss their changes face to face. He de-clined to do so, saying that the employees in questionwere afraid. Miller's reply was that they were afraid be-cause they were lying.Miller's normal 6-month evaluation was scheduled forJuly 5. t did not take place until July 26.9 In the normalcourse of an evaluation at the CSC, the employee isgiven a form containing a listing of various employmenttraits and is asked to evaluate herself with respect toeach of these traits. Then the supervisor checks on theform whether she agrees with the employee's self-evalua-tion, adds certain evaluations as to matters which are leftto the supervisor's sole discretion, and then awards acomposite rating such as satisfactory, above average, orneeds improvement. The form contains certain detailedstatistical reports on the individual's performance foreach of the months involved in the evaluation, togetherwith comparable figures for her section and for theentire CSC. These statistics are wholly objective and areobtained from the returns on the employee's collectionefforts and the efforts of her fellow employees. There isalso a place on the form for narrative comments by the! Apparently latenless in holding personnel evaluations is not unusualMiller's evaluation fir tihe last 6 months of 1978 did not occur until May1q79 Miller testified that the iterview tiook place on Jul 2 Apparent-ly the Iorni was dated the following day2(X} M()NTi(OMIRY WARD & CO.)supervisor. Miller told Tantlinger on this occasion thatshe disagreed with most of her evaluations so she refusedto sign it.During the course of the interview which is a part ofthe evaluation process, Miller asked Tantlinger whyArendas appeared to be mad at her. Tantlinger suggestedthat she should ask him herself, adding that he was upsetbecause he thought that Miller had something to do withthe Union. Miller asked whether he had any proof andwas told that he did not. She then said that Vargoskoshould not assume anything. Tantlinger then asked herwhy, if she did not have anything to do with the Union,would she have the employees come over to her housefor a union meeting. Miller replied that she did so merelyat George Nestler's request because her house was clos-est to the office, stating also that all that Nestler did atthe meeting was to give the employees a copy of theirrights. When asked, "What rights?", Miller replied that itwas just a piece of paper. 10 Tantlinger then told Millerthat Anderson and other supervisors had discussed heractivity at a meeting and had come to the conclusionthat Miller was the one who had started the union orga-nizing campaign.In mid-September, Miller and Tantlinger had anotherconversation concerning the Union. This conversationtook place at Miller's desk. Tantlinger observed that theUnion must have acquired considerable employee sup-port for it to be coming to a vote. Miller asked Tant-linger why she was singling her out for questioning.Tantlinger said that she was not singling her our andtold her that she was in the process of talking with all ofthe employees. She then asked Miller what her problemswere and Miller replied that she did not like to be repri-manded for excessive talking when everyone in theoffice talked a lot. She also complained about various su-pervisors. She noted that the credit manager, King, hadnever given the employees a rough time but he went onto complain about unspecified changes which weretaking place in the office. Tantlinger suggested that shebring her complaints to Anderson, but Miller replied thatif Anderson wanted to talk to her, he could come to seeher.On July 23, in the course of the semi-annual personnelevaluation by her supervisor, Arendas, Karen Shank wasasked by Arendas, "I don't understand why you girlswant a union in the office." She replied that the moneywas not the greatest, especially with inflation. Arendastold her that the supervisors felt that the organizing cam-paign was basically a reflection on them. She assuredhim that it was not and that the real problem wasmoney. Arendas told her that if the Union came into theoffice, things would change drastically. Limitations onbreak times and lunch hours would be strictly observed,employees would not be allowed to chitchat with theirfriends, and the office atmosphere would be muchstricter.Shank said that she had never had any contact withunions before and that she wanted to hear both sides ofthe story before making up her mind. Arendas observedi0 The reference here is to a pamphlet prepared by the Union whichoutlines the rights of employees guaranteed hy Secs 7 and 8 of the Actthat, if money was the gripe, then employees weremaking good money because of the recent general payincrease. Shank agreed but stated that she felt like shehad been bribed. Arendas said that he knew that she andMiller were good friends and stated that "you can't tellme that she isn't trying to sway you." Shank protestedthat she had a mind of her own. During the course ofthis discussion, Arendas told her that she would not beable to talk directly with supervisors if a union came intothe office and that she would have to approach themthrough shop stewards.On July 27, Arendas stated to Shank and employeeCindy Ghrist during a lunch time conversation that hedid not know which of them were for or against theUnion but warned them that, if the Union came into theoffice, they would not be able to sit and talk (on compa-ny time) for half an hour. Shank replied that she had notbeen talking for more than 5 minutes and that she starteddoing so only after the other girls had gotten up topunch out for lunch.On another occasion during the summer of 1979.,Shank had occasion to talk with Arendas concerning abusiness matter when he stated that he really felt sorryfor Shank. He asked her what she would do if the officeclosed down. She replied jocularly that she might haveto go on welfare. Arandas stated that he knew she wouldnot do that because, if that was what she wanted to do,she could have done so years ago. Shank then repliedthat perhaps she would sell shoes at Penney's, addingthat she had been through a "heck of a lot" in her lifeand had survived and could do it again.On or about August 6, employee Craig Bennie had oc-casion to have a conversation with Vargosko at Bennie'sdesk while the latter was making some evening collec-tion calls. Vargosko told him that he just wanted to get afew things off his chest. Making reference to the uniondrive, Vargosko told Bennie that he felt hurt that Benniehad not seen fit to come to him when he had a problemand told him that he was aware that Bennie had beenpassing out cards. Bennie assured him that the uniondrive should not be regarded as personal vendetta. Var-gosko informed him that he had been named as a ringleader. Bennie said he would certainly like to know whohad conferred that title on him, but Vargosko said that itwas not important. He went on to ask Bennie why hethought the Union was being formed. Bennie replied thatit was being formed because the average employee didnot feel he had much protection if a manager had it infor him. He made reference to a case in which the Com-pany had contested an unemployment compensationclaim by a marginal employee who had quit. He alsocited an example of a CRT operator who was assignednight duty because he got into an argument with a super-visor. Vargosko asked Bennie if the fact that he owedBennie $40 had anything to do with Bennie's decisionand Bennie told him that it did not.Bennie agreed that now the employees were making adecent wage since the July increase had taken effect.Vargosko told him that the increase had been plannedfor years but Bennie argued that it had taken until nowbefore the employees could see their increase in their201 0I)2ICISI()NS ()OF NA 'I()NAI. L.AB()R RA'II()NS O()ARI)paychecks. Vargosko then told Bennie that Ward's mightclose the office and thereby endanger both of their jobs.He said that the Albany office could handle the work-load if necessary. He also told Bennie that he could nolonger push Bennie's application to join Ward's manage-ment since he was now a union supporter.Later, Bennie spoke to Anderson and complained thathe had been told that his union activities had disqualifiedhim from consideration for a management position. An-derson disavowed these remarks and told Bennie that, iflie were interested in such a position, he should talk tohim further about it.In a second conversation with Vargosko, which tookplace some time in August, Vargosko told Bennie that ifthings got real bad Ward's might close down the CSCbecause it would become too expensive to operate. Hedefined "real bad" as meaning a situation in which theRespondent would have to pay the employees at CSC somuch money that it would be too expensive to operatethe center.Shortly after the union meeting of July 23 at theSheraton-Cireensburg, Vargosko summoned employeeFrances Temple into his office and told her that he hadheard about the meeting. Her reply was "What meet-ing?" lie mentioned that there was a union meeting andthat she was reported to have said at the meeting thatshe had only received one merit raise during her employ-ment at Ward's. Temple denied making this statementarnd stated that it was someone else who said it. Var-gosko contradicted her, saying that he knew of three orfour witnesses who had heard her. He went on to saythat, by wanting the Union, she was in effect saying thatWard's is a terrible place to work. Temple disagreed,noting that Ward's had a new building which had apleasant atmosphere. Vargosko told her, "Don't be coy.The Union man has told you nothing but lies." He askedher if she was for the Union and she replied that she wasin the process of thinking about. Vargosko insisted,"Don't be coy with me. I warit an answer." Templesimply repeated that she was still thinking the matterthrough.Vargosko went on to tell Temple that. when he cameto Greensburg, he had taken an interest in her career andrecounted that they had several long talks about it. Hestated that he would like to have such a relationshipagain. He told her that he did not like her attitude andsaid it was like the attitude of Jackie Bentner, a formeremployee. He reminded Temple what he had done aboutMiss Bentner on her personnel evaluation and that theyhad hassled over it for 2 or 3 days. Vargosko suggestedthat Temple had better change her ways of thinking andthat she should talk to other employees along those linesas well. tie then went over her "trav figures" (the statis-tical summaries of her collection efforts), told her thatshe was a good collector, and asked her if she wanted abetter job. She replied, "Sure," whereupon Vargoskotold her for the second time that she would have tochange her way of thinking. He suggested that he wouldlike to see her in a training or supervisory position andtold her that Ward's had plans to establish at Greensburgone of the biggest credit service centers in the easternUnited States. Because of these plans, Ward's wouldneed more collectors, adjusters, and other employees.lie also told Temple that he and his wife were in theprIcess of building their dream house and that he wouldcertainly hate to tell his wife that she had to move. Hesaid that he would feel very bad if King were removedis credit manager. They went on to discuss the propermethod of giving out merit raises and, in the course ofthe conversation, Vargosko said that he was going togive Nestler all the hassle he could. He also told Templethat he did not like the look which she had given CraigBennie during the meeting at which Anderson an-nounced the pay increases. He felt that her expression in-dicated that she thought the Union was responsible forthe pay raise. Temple then voiced a complaint against su-pervisor Jack Bauer, claiming that he had forbidden herfrom taking medication at her desk which she needed foran ailment from which she was suffering.O()n or about August 17, Temple overheard a conisersa-tion between Bauer and employees Pam Kent and KarenShoemaker. Bauer told them that if any of them shouldfile a grievance against hini, he would in turn file agrievanice against them which would be entitled Mont-gomery Ward versus the employee. He said lie knew hecould do this because he once worked in a mill that hada union contract and insisted that no one could foolaround with him.On or about August 21, Anderson and Feinberg had ageneral meeting with employees, in the course of whichFeinberg outlined the many good things about employ-merit at the CSC in its current nonunion status and askedemployees what made them so dissatisfied that theywould try to bring in a union. Among other things hesaid that Ward's would never consent to a separatehealth insurance plan at the CSC because it had its ownplan. He suggested that employees check out Local 590and told them they would find that its track record wasnot vecry good. He said that under a union contract allpersons in the same job classification would receive thesame pay. Either at this meeting or at another similarone Anderson told the CSC employees that, where hehad previously worked, the employees were so unhappywith the union that the company moved down the streetto get away from it. During the course of the meeting,Temple asked Feinberg if the CSC would closeup if theUnion came in. Feinberg hesitated before answering andthen replied that the CSC had been a money-makingcenter in the past but he could not tell about the future.If profits started going down and the CSC was no longernumber one, "who could say what the future wouldbring?" He refused to give the luestion a definiteanswer.Feinberg told some employees that Ward's had not yetsigned a lease on some nearby office space that wasunder construction and said that Ward's might notoccupy that space. He went on to say that, if the Unioncame in, the ACM's (area credit managers) would beacting like policemen. ie recounted that at the CSC inBaltimore, everytime there was a little violation they hadto drag out the contract and go into the office. He sug-202 M1()NI(M()FMRY WARD & C()gested that everyone was much happier when the Union"moved up the street."In a private conversation which occurred at or aboutthis time between Arendas and Marge Barnhart, Arend;lstold Barnhart that he was worried about the organizingcampaign because he might be out of a job if the Unioncame in. He was particularly concerned because he hadjust built a ne\w home. He told Barnhart that if a unioncame in she could not talk with the boss. Barnhart saidshe did not think this was true because she had previous-ly worked in a union establishment and she could talk tothe bosses whenever she wanted to.On August 30, a section meeting took place at the callof Vargosko and Bauer. Vargosko said that he wanted toget at the bottom of this union business and to find outwhat the problems were and what was going on. He toldthe assembled employees that he had called in variouspeople to talk about the Union but he still could not findout what was going on. He said he was surprised be-cause the people at the meeting were in his old sectionbefore he had been transferred to Chicago. EmployeeDarlene Wilkinson spoke up and said that she called theLabor Relations Board "and you should have heardwhat they had to say about that Union." Then Vargoskoasked Temple it' he had cleared up the problems betweenherself and Jack auer. Temple simply shrugged hershoulders He also asked Kent if she had cleared up theproblems she had been having with Bauer and receivedthe same response front her.Vargosko then threw out the question of how many ofthe employees had ce er worked for a union. He statedthat he worked in a union establishment when he was incollege and he did not like it because they were strictabout punching in. Certain rules and regulations had tobe followed in a union shop whereas, at Ward's, if allnemployee arrived late lor work no one says anything.Wilkinson spoke up again to ask what Nestler knewabout the CSC operation. She characterized him as a"dumb butcher from A & P." Vargosko said that, if hefelt that he had been the cause of the employee prob-lems, he would apply for a transfer. Bauer then interject-ed that the organizational effort was not his fault becauseit had started in April when Vargosko was still in Chica-go. Vargosko then offered to permit any employee to usecompany phones, including long-distance toll charges, tocall anywhere they wished in order to check on theUnion.On September I 1, the employees had a second preelec-tion meeting with Feinberg. Because of the blockingcharge which was filed, the election never took place.However, as of September 11, this determination had notyet been made. At this meeting, Feinberg told the em-ployees that he had heard that the Union was promisingto provide them with Blue Cross-Blue Shield medicaland hospital insurance coverage. He said that this wouldnever happen and that employees would not get morethan what they were receiving presently in the way ofinsurance benefits because Ward's had its own com-panywide policy and it would not deviate from itspolicy. He disparaged the Union's promise to provideflexi-time since the employees already enjoyed this bene-fit. He said that. if the Union comes in, there will neveragain he a relationship between management and em-ployees at the CSC under which a supervisor could takean erring employee aside in a private meeting for thepurpose of scolding or reprimanding her.11. ANAl SIS \NI) CONCI SIONSA. The Rcefu.ul lo BargainThe parties agree that a unit composed of all full-timeand regular part-time employees employed at theGreensburg CSC, with the usual exclusions, is appropri-ate for collective-bargaining purposes. They furtheragree that a list of 70 persons whose names are found onGeneral Counsel's Exhibit 2 were employed in that uniton July 9, 1979, although the General Counsel reserecdthe right to contest the inclusion of Shirley Pushwa as aconfidential employee. The parties later agreed to the in-clusion of Janet Raley and Connie Eicher. The GeneralCounsel also urges the inclusion of Donita Pierce andLinda Ohr. both of whom the Respondent claims hadbeen terminated as of the date that Nestler made hisdemand for recognition.Shirley Pushwa was an office clerical employee hoserved as secretary to Brian King, the credit manager.The nature and scope of her duties are not detailed inthe record. The Board recently held that. "in order to beconsidered 'confidential,' an employee must be shoswn toassist and act in a confidential capacity to a person whoformulates, determines, and effectuates management poli-cies in the field of labo,r relations." Implicit in this stand-ard is the requirement that the assistance provided b thealleged confidential employee be in the field of labor re-lations. Evidence of routine secretarial assistance to acompany official charged with the above-recited duties isnot sufficient to warrant the exclusion of a secretary onthe basis that she is a confidential employee. Pilgrim l ijiiInsurance Company. 249 NILRB 1228 (1980). Since thereis no evidence that Pushva performs the duties outlinedabove, I will include her in the unit.Both Pierce arid Ohr were office clerical employees atthe CSC on July 3, In both instances, July 3 was the lastday on which they actually worked. Neither reported asscheduled on July 5 or thereafter. Ward's has a policythat if any employee does not report for work and alsodoes not call in for three consecutive workdass, the em-ployee in question is terminated. The Respondent admitsthat exceptions are made to this policy. In the case ofOhr, who was suffering from a hand injury, the Re-spondent made repeated inquires throughout the monthof July to determine her whereabouts and her employ-ment intentions. It is not necessary to decide whetherthese acts, as well as considerable delays in the process-ing of paperwork necessary to effectuate their dis-charges, actually postponed their actual termination datesbeyond July 9, the third consecutive workday on whichthey failed to report for work without notice. PersonnelManager Wowak testified that. as of July 9, both womenwere regarded as company employees. Accordingly, Iconclude that a total of 74 employees-the entire list inthe record plus Raley, Eicher, Pierce, and Ohr--wereemployed in the bargaining unit at the time when Nestler203 DECISIONS OF NATIONAI LAIBO)R RELATIONS BOARDvisited the CSC office at Greensburg to make both anoral and written demand for recognition. B. The Validity of the Authorization CardsThe cards signed by various CSC employees duringthe first 10 days of July 1979, stated on their face:I hereby request membership in and also author-ize the Amalgamated Food Employees Union,Local 590, of the Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO,to represent me and bargain collectively with myemployer on my behalf to negotiate and concludeall agreements concerning wages, hours, fringebenefits and other terms and conditions of employ-ment.The language of the card is clear beyond peradventureas to its meaning and this clarity should not be over-looked when passing upon various contentions advancedby the Respondent to the effect that the employees inquestion were duped or deceived by union agents as topurpose of the cards when they signed them. W. H. Scottd/b/a Scott's Wood Products, 242 NLRB 1193 (1979).Following the decision in Gcssel, a large volume ofcase law has been developed to resolve various conten-tions which have arisen in applying its teachings to so-called card cases. For instance, there is no legal require-ment that the General Counsel must establish the signingof a card only through the personal testimony of thecard signer. Secondary evidence to establish the identityof the card signer and his act of signing is quite suffi-cient. 1 2 A witness providing such secondary evidenceneed not have actually seen the employee sign the cardso long as he can identify the card as having been ex-ecuted by the signatory employee." Nor does the factthat a card is undated destroy its validity. Collateral evi-dence may be relied on to establish when an undatedcard was signed, 4and such evidence may include offi-cially noticed Regional Office time and date stamps if thecard was submitted to the Board in support of a repre-sentation petition.'5If a respondent fails to object to theintroduction of a card at the hearing, it will be precludedthereafter from challenging its validity. 6Where, as here, the purpose of the card is set forth onits face in unambiguous language, the Board will not, inthe absence of misrepresentations, inquire into the subjec-'' Respondent appears to question whether Nestler actually made arecognition demand during his visit to the CSC office on July 9 In addi-lion to his oral remarks, he proffered a letter and a recognition agreementwhich had a place for the signature of an appropriate company official.The agreement slated, inter ala, that the "undersigned employer agreesto and hereby recognizes Local 59() .as the sole and exclusive bar-gaining agent on behalf of all office employees .at the CompanyCredit Office in Greensburg. While King and Anderson refused toread these documents and treated them as if they were hot potatoes, theirimport could hardly be clearer.12 Don the Beachcomber, 163 NLRB 275 (1967); L l'veel ImportingCo.. 219 NLRB 666 (1975)i Ibid.14 Mid-oasr Consoldation Warehouse, a Division of Ethan Allen, Inc..247 NLRB No 9 (1980)I5 Fabricators, ncorporated, 168 NRB 140 (1967); rea Disposrl. Inc,200 NLRB 350 (1972); Ruby Concrete Company, 213 NLRB 724 (1974)'6 Pilgrim Life Insurance Company. supra.tive motives or understanding of the card signer to deter-mine what the signer intended to do by signing thecard. 17 Indeed, there is strong language in the Gissel de-cision itself which indicates that the taking of such evi-dence is impermissible. ' Statements made to card sign-ers by solicitors that the purpose of the card is "to get anelection"'9or that it is "for the union to come in"20donot constitute misrepresentations since one of the pur-poses for which a card may be used is to support a rep-resentation petition. Only where there is a deliberateeffort on the part of a card solicitor to induce a prospec-tive signer to ignore the express language of a card bytelling him that the sole and exclusive purpose of thecard is to get an election should the card be invalidatedby virtue of misrepresentation. 2'The General Counsel placed in evidence some 41 au-thorization cards. Objections lodged at the hearing tocertain of the cards on the ground that the signer did notpersonally verify her signature at the hearing or the cardwas undated were, in effect, abandoned by the Respond-ent in its brief. In its brief, the Respondent limited its ob-jections to five cards which it claims were the productof misrepresentations violative of the Cumberland Shoerule, as well as two cards which, on their faces, appearto have been signed on July 10, the day after Nestlermake his initial demand for recognition. The five cardsfalling into the first category were signed by RosealiceFalkowski, Cindy Ghrist, Pamela Corn, Deborah Wun-derley, and Delores (Dee) Robinson. The cards contain-ing July 10 signature dates were signed by Helen Hansonand Joanne Houck.At the hearing, no objection was interposed to the in-troduction of the cards signed by Wunderley, Ghrist,and Corn. Accordingly, I will not entertain any objec-tions to their validity which were lodged thereafter.Falkowski did not recall who gave her the card whichshe signed. She did recall that she returned it to employ-ee Jeanne Armes. She read the card before signing it andreturning it. Falkowski testified that she did not recallanyone telling her that the card would be used solely toobtain an election. She merely assumed that this wasso.22 She then went on to say that employees who sat in'7 Colonial Lincoln Mercury Sal. Inc.. 197 NlRB 54 (1972).'^ Gisel, 395 U.S. at 607-608:We cannot agree with the employers here that employees as a ruleare too unsophisticated to be bound by what the), sign unless ex-pressly told that their act f sigilng represents something else.We also accept the observation that employees are more likely thannot. many months after a card drive and in response to questions bhcompany counsel. to give testimony damaging to the Union, particu-larly where company officials have previously threatened reprisalsfor union activity in violation of Section 8(a)(l) ...We thereforereject any rule that requires a probe of an employee's subjective mo-tivations as involving an endless and unreliable inquiry.IS fhe Holding Company. 231 NLRB 383 (1977)2-c Drug Package Company. Inc.. 228 NLRB 108 (1977)2 C & W Mlning Company. Inc. 248 NLRB 270 (198(1); Jeffrey Manut-facturing Division Dresser Industries. Inc.. 248 NLRB 33 (198(); HiediromCompany v. :.L.R.B., 558 F 2d 1137 (3d Cir 1977)2 In the course of her acillating testimony. Falklwski stated thatNestler told her at a meeting that the card would be used to get an elec-Continued204 M()NTGO()MERY WARD & CO.her immediate vicinity at the CSC and who were en-gaged in card solicitation had said that the sole purposeof the card was to obtain an election but she could notidentify any particular individual as having made thisstatement. I conclude that her signed card is far more re-liable than her testimony about purported misrepresenta-tions, and that her subjective understanding or misunder-standing as to its meaning is irrelevant to the purpose ofthe card she signed. Accordingly, I would count thecard signed by Falkowski.The card of Delores Robinson was solicited by em-ployee Connie Eicher. Eicher told Robinson in thecourse of a discussion concerning the card that the cardwould get a vote for the union in the office and Nestlerhad said that a vote was one of the things which couldeventuate from the signing of cards. She testified that shetold Robinson that Nestler would present the cards tothe Company "for a vote." At no time did Eicher tellRobinson that the sole purpose of the card was to obtainan election. Telling a prospective card signer that a pur-pose of the card is to obtain a vote is not misrepresenta-tion. On the contrary, it is an accurate statement of oneof the purposes of the card. Accordingly, I would notdisqualify Robinson's card and would count it in deter-mining the Union's majority status on July 9.23If all of the valid cards other than the two whichappear on their face to have been signed on July 10 arecounted, the Union's majority on July 9 comes to 39 in aunit of 74 employees. Since this showing is sufficient tosupport a conclusion that the Union was the majorityrepresentative of the CSC employees at the time Nestlermade his initial demand for recognition, it is not neces-sary to determine the status or effect of the cards signedon July 10 by Hansen and Houck nor is it necessary, asnoted above, to determine on what date after July 9 theRespondent actually terminated employees Ohr andPierce. Accordingly, I conclude that on July 9, 1979, theUnion was the majority representative of the CSC em-ployees in the unit which both parties agree is appropri-ate for collective bargaining. When the Respondent re-fused recognition and followed up its refusal by commit-ting several unfair labor practices discussed in detailinfra, it violated Section 8(a)(l) and (5) of the Act.C. The July II Wage IncreaseAs noted above, on July 11, 2 days after Nestler vis-ited the CSC office and demanded recognition, the Re-spondent granted wage increases to every member of thebargaining unit. There was no uniformity or consistencyin the amounts of the increases. Several employees testi-fied that the increases they received were far and awaytion However, upon further examination it appeared conclusively thatthe meeting in question did not take place until about 2 weeks after shehad signed her card.23 During the wnr dire of witness Joanne Armes concerning the au-thenticity of the card of employee Mary Carr, the Respondent's counselattempted to exceed the narrow limits of voir dire by asking Armes gener-al questions about what she heard card solicitors say as to whether theonly purpose of the cards was to get an election The question wentbeyond the scope of voir dire on Carr's card, and, upon timely objection.it was disallowed. Now the Respondent wants to reopen the record, pre-sumably for the purpose of asking the question again I adhere to msruling at the hearing and decline to reopen the recordthe largest they had ever gotten while working forWard's. More to the point, most if not all of the employ-ees who received an across-the-board raise in July alsoreceived an across-the-board raise in April, though of amuch more modest character.Where a wage increase is granted during the course ofan organizing campaign, there is prima facie evidencethat it was granted in order to undermine the union'seffort and, as such, violaies Section 8(a)(1) of the Act..L.R.B. v. Exchange Parts Company, 375 U.S. 405(1964). The Respondent seeks to justify the increase inquestion on the basis of business reasons; namely, that ithad taken a wage survey, found that its scale was belowwages being paid for comparable work in the locality,and instituted the increases in order to become or remaincompetitive with other companies who hire clerical em-ployees. Its contention is wholly without merit. Thewage survey upon which it rates was taken in Marchand was the basis of the April readjustment. If keepingup with the competition was its motive, why did the Re-spondent fail to accomplish this goal in April before theadvent of the organizing effort when its inquiries toother employers had disclosed some disparities in itsrates when compared with those paid by other firms? Noone took the stand to explain this obvious flaw in the Re-spondent's contention, so I assume that no explanationwas possible. Based upon the factors of timing, animusdisplayed in collateral antiunion statements, 24 theamount and range of the July increases, and the absenceof a plausible explanation for the granting of increases atthat time, I conclude that, by giving CSC employeesacross-the-board pay raises on July 11, the Respondentherein violated Section 8(a)(1) of the Act.D. Other Violations of Section 8(a)(1) of the ActIn addition to the wage increase granted on July 11,the Respondent herein violated Section 8(a)(l) of the Actby the following acts and conduct:(a) Miller had long sought a transfer from the sectionsupervised by Rosalie Tantlinger but had been unsuccess-ful in her quest. The personality conflict between thetwo women was known to others in the Respondent'smanagement. Vargosko's effort on July II to reopen thequestion and his inquiry to Miller at that time as to hercurrent relationship with Tantlinger was an attempt toadjust a longstanding grievance. The conversation fol-lowed hard on the heels of the Union's demand and wasprompted by a desire to assuage the complaint of a lead-ing union activist. Accordingly, the inquiry of Vargoskointo this grievance with a view toward adjusting it vio-lated Section 8(a)(l) of the Act.(b) When Wowak was asked by Dragovich whetherthe advent of the Union would cause the closing of theCSC, Wowak gave a reply which indicated that it mighthave just that result, telling her that it would only take 2days to transfer all of the Greensburg accounts to an-2 ()O more than onre lccasioln hen the Respondentl supervis orswere soluiding ult employees as to the reasons for their disconltenit, thcreferred to the Jul} increase as an argimentl in faso:ir of rejecting theUnion205o I)1' tISI()NS ()F NA II()NAL L.ABO()R R.AII()NS I()ARI)other office in laltlimore. hllis type of not-loo-subllc in-timidation violates Section 8(a)( I) of the Act.(c) Tantlinger's statement to Miller on or about July19 that the latter had been doing more around the officelately than merely talking to herself was, i this context,an effort to inform Miller that her union activities werethe subject of company surveillance and thus a iolationof Section 8(a)(1) of the Act.(d) Vargosko's inquiry to Miller in his office, madelate in July, as to why she would permit her disagree-ment with Tantlinger to lap over into support of a union,amounts to coercive interrogation in violation of Section8(a)(l) of the Act. His further statement to her on thisoccasion that he would have transferred her if he hadknown that this disagreement would cause her tobecome prounion amounts to an indirect promise toadjust a grievance in exchange for rejecting the Unionand also violates Section 8(a)( ) of the Act.(e) Vargosko's inquiry, directed to Miller, as to whyemployee Pam Kent had gone "the other way" amountsto an interrogation of employees concerning the unionsentiments of other employees and violates Section8(a)(1) of the Act.(f) His statement to Miller that "Sis" Wells was proun-ion because she was incompetent and needed union pro-tection implied that Wells' union sentiments and activitieswere the subject of company surveillance.(g) Vargosko's statement to Miller that he did notwant her to talk about the Union during working hoursis a violation of the Act but it does not amount to thepromulgation of a general no-solicitation rule or no-dis-tribution rule since the directive was aimed solely atMiller. While an employer has the right to demand thatan employee devote his or her working time to work, itmay not single out union activities as the sole nonwork-ing activity which is proscribed during working hours.There is ample evidence in the record of antiunion activ-ity being carried on by employees during working hoursas well as other nonwork related activity, such as raffletickets, Avon products, and the like being sold by em-ployees during working hours, to support a finding ofdisparate treatment in the order given by Vargosko toMiller. Accordingly, I conclude that his directive to heron this occasion violated Section 8(a)(l) of the Act.(h) Tantlinger's statement to Miller during the courseof her July 27 evaluation that Arendas was upset withMiller because of her union activity constitutes the cre-ation in the mind of employees that their union activitieswere the subject of company surveillance in violation ofSection 8(a)(1) of the Act.(i) Tantlinger's question to Miller to the effect that, ifshe did not have anything to do with the Union why didshe invite employees to come to her house for a unionmeeting, is coercive interrogation in violation of the Act,as well as a statement which implies company surveil-lance of her union activities.(j) Tantlinger's further statement to Miller during thecourse of her evaluation interview that Anderson andother supervisors had discussed her activities and hadconcluded that she was the leader of the organizingdrive is another effort to instill in Miller's mind the im-pression that her union activitics were subject to conipa-ny surveillance.(k) antilinger's inquiry to Miller, made just before thescheduled (date of the election, as to what her problemswere, and her suggestion that she take these problems toAnderson was a solicitation of grievances with a viewtoward adjustment which violates Section 8(a)(1) of theAct.(I) Arendas' statements to Shank that if the union cameinto the office, things vould change drastically, limita-tions would be placed on breaktimes, employees wouldnot be allowed to chitchat with their friends, and theoffice atmosphere would be much stricter, constitute athreat of reprisal which violates the Act.(m) Arendas' statement to Shank that her good friendMiller was trying to sway her vote in favor of the Unioncreates another impression that the union activities ofemployees was under company surveillance.(n) Arendas' warning to several employees that, if theUnion came in, they would not be able to sit and talk oncompany time as they had been doing violates Section8(a)(l) of the Act.(o) Arendas' question to Shank as to what she woulddo if the office closed down amounts to a threat ofreprisal for union activities in violation of Section 8(a)(1)of the Act.(p) Vargosko's statement to Bennie that he knew thatthe latter had been passing out union cards and his state-ment that Bennie had been named as a "ring leader" cre-ates an impression of surveillance of union activities bycompany officials.(q) Vargosko's question to Bennie in the course of thesame conversation as to why the Union was beingformed is, in this context, coercive interrogation.(r) Vargosko's statement to Bennie that Ward's mightclose if the Union came in and send the work to Albany,thereby endangering his job and Bennie's job as well,constitutes a threat which violates Section 8(a)(1) of theAct.(s) Vargosko's statement that he could no longer sup-port Bennie's application for a management position be-cause of the latter's union activities violates the Act. Thefact that Anderson later repudiated Vargosko's statementin no way nullifies the violation since Bennie had to dis-close his union activities to Anderson in order to voicehis complaint about Vargosko's statement.(t) Vargosko's second statement to Bennie on the clos-ing of the office-that Ward's might have to close it ifthings got "real bad"-is just a reiteration of the firstthreat and is also a violation of the Act.(u) Vargosko's statement to Temple about what shehad stated at a union meeting concerning her merit in-creases creates an impression of surveillance of union ac-tivities which violates Section 8(a)(1) of the Act. His fur-ther statement to her on the same occasion, in which heasked her if she did support the Union, is coercive inter-rogation which violates Section 8(a)(1).(v) Vargosko's statement to Temple that she had betterchange her ways if she aspired to a management positionand his expressed desire to see her in a management posi-tion were both a threat and a promise in the same con-20h \M()NI(i()ON RY \VARD & C()versation hich violated Section 8(a)( ) of the Act. asthe latter statement was a positi. e inducemenlt to encour-age her to reject the Union. His statement to her that hedid not want to have to move because he and his wifehad just built their dream house implies that, if the Unioncame in, the CSC would be closed. Such a statement isan illegal threat, even if couched in guarded language.(w) Vargosko's statement to emple that he did notlike the look she gave Craig ennie when wage increaseswere announced by Anderson at the meeting in July be-cause she was implying that the Union was responsiblefor these increases created an impression that her unionsympathies were under company surveillance.(x) IBaiuer's statement that, if any employee iled agrievance against him hie would file a counter-grievancewhich the Cominan wvould support, is a threat of repris-al which iolates the Act.(y) Arcndas' statement to Marge arnhart, similar tothe one which he had made to Temple, that he was wor-ried about the union drive because he and his wife hadljust built their dream house and he did not want tomove, is another guarded threat that the office wouldclose in the event of unionization and thus a violation ofthe Act.(z) Vargosko's statement at a group meeting that hehad talked to various people to find out what was goingon, could not do so, and was calling an employee meet-ing to pursue the same questions amounts to an admis-sion of systematic interrogation as well as continued in-terrogation concerning union activities, both of whichare violative of the Act.(a)(a) Vargosko's question, in the course of this meet-ing, to two employees as to whether he had cleared upthe problems they had been having with their supervi-sors is not only coercive interrogation but the attemptpublicly to announce the conferring of a benefit, namely,the adjustment of grievances, in order to dissuade em-ployees from supporting the Union. His statemenits io-late Section 8(a)(1) of the Act in both particulars.(b)(h) Vargosko's statement to employees that thatwork rules, especially in regard to punctuality, would betightened up in the event of unionization is a threatwhich violates Section (a)(1) of the Act.E. The Jul, 26 Personnel Evaluation of lillerThere is little doubt that Miller was the Union's princi-pal organizer during the campaign and that the Companyknew it. She was also personally subjected to certain vio-lations of Section 8(a)(1) which have been previously dis-cussed. Some of these coercive remarks took place in thecourse of the July 26 personnel evaluation by Tantlinger.Miller refused to sign the July 26 (or 27) evaluation andclaimed at the hearing that it was unfairly prepared be-cause of union animus.Miller's self-evaluation on the front sheet of the officeand clerical appraisal form differs in several respectsfrom Tantlinger's evaluation, but Miller does not assertthat these differences were the product of bias or unionanimus. Moreover, Miller stated in her testimony thatshe did not object to the composite rating of "satisfac-tory" which was given to her by Tantlinger. She doesobject to certain narrative comments which were placedon the form bh Tantlinger and specifically the statements"If all work hours were spent on assigned jobs. perform-anice would improve" "cmplovee is satisfied with aver-age performance, and does not strive to improve". aind"handling of customers is impros ing. but occasionalcomplaints are received regarding handling of custom-rs.tier appraisal from Tantliiger in May stated that shedisplayed an agressive attitude tov ard her joh but that itwould he beneficial for her to develope more toleranthaiidling of customers and peers. It noted that she had aquick temper which causes her to ovcrreact in ome in-stances. An appraisal form placed in the record fromiJanuary 1978 stated that Miller made a sincere effoirt toachieve the objectives set forth in her assignment and hasimlproved her concentrationliMiller was on the monthly honor roll for 4 months inthe second half of 1978 but did not achieve this distinc-tion during the first 6 months of 1979. This award is nor-mally made on the basis of superior performance, as de-Icrmined by performance statistics which arc kept oneach employee, each section, and the entire center.While the evaluation rendered on Jul' 26 ; not up toMiller's expectations, her performance during the periodit covered did not prevent her from previously receivinga 1.29-per-hour pay increase, the largest i her 4 yeartentire with the Respondent, nor did it prevent her fromgetting a 29-cent-per-hour increase in January 1980,when her next evaluation was made.Apparently Miller's performance statistics were downin July from what they had been during the bannermonths in 1978. In any event, she was statistically evenin one respect with her section, above her section in onecategory, and below it in another. It is conjecturalwhether these statistics were the result of her actual per-formance which was truly recited in the mild critcismscontained in the narrative on her evaluation sheet. Onthe other hand, it is not free from doubt that these re-marks might be colored by the recently expressed animuswhich Tantlinger displayed toward her. Ho'wever, it isthe General Counsel who bears the burden of proof andthat proof does not show, by a preponderance of the e i-dence, that the comments which Miller found offensivewere either untrue or the product of discrimination. Ac-cordingly, I would dismiss paragraph 7 of the complaint.Upon the foregoing findings of fact, and upon theentire record herein considered as a whole, I make thefollowing:CONCI L;SIONS ()I LAW1. Respondent Montgomery Ward & Co., Incorporat-ed, is now and at all times material herein has been en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Amalgamated Food Employees Union, Local 590.affiliated with the United Food and Commercial Work-ers International Union, AFL-CIO. is a labor organiza-tion vithin tle meaning of Section 2(5) of the Act.3. All full-time and regular part-time employees em-ployed by the Respondent at its Greensburg. Pennsylva-nia, Credit Service Center, exclusive of guards, profes-21)7 DI)tCISI()N S ()F NA'I'I()NAI. I.ABR R.ATI()NS HO)ARDsional employees, and supervisors within the meaning ofthe Act, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act.4. Since on or about July 9, 1979, the Union herein hasbeen the exclusive ollective-bargaining representative ofall of the employees in the unit found appropriate inConclusion of L.aw 3 tfor purposes of collective bargain-ing, within the meaning of Section 9(a) of the Act.5. y refusing to recognize and bargain with Amalga-mated Food Employees Union, Local 590, affiliated withUnited Food and Commercial Workers InternationalUnion, AFL-CIO, as the exclusive collective-bargainingrepresentative of its employees in the bargaining unitfound appropriate in Conclusion of Law Number 3herein, the Respondent has violated Section 8(a)(5) ofthe Act.6. By the acts and conduct set forth above in Conclu-sion of Law Number 5; by granting a wage increase forthe purpose of persuading employees to reject the Union;by coercively interrogating employees concerning theirunion sympathies and activities and the union sympathiesand activities of other employees; by creating in theminds of employees the impression that their union activ-ities and those of other employees were the subject ofcompany surveillance; by threatening to close its CSCoffice if the Union became the bargaining agent of itsemployees; by threatening to impose upon employeesmore ornerous working conditions if they selected theUnion as their bargaining agent: by soliciting grievancesfrom employees during the course of an organizing cam-paign with the implied promise that said grievanceswould be redressed; by threatening employees with lossof promotion because of his union activities; and by di-recting employees to cease from engaging in union activ-ity during working hours while permitting other employ-ees to engage in anitunion and nonwork related activityduring working hours, the Respondent herein violatedSection 8(a)(1) of the Act.7. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and 2(7) of the Act.RE MI I)YHaving found that the Respondent herein has engagedin certain unfair labor practices, I will recommend that itbe required to cease and desist therefrom and to takecertain affirmative actions designed to effectuate the pur-poses and policies of the Act. Since the independent vio-lations of Section 8(a)(1) of the Act found herein are re-peated and pervasive, I will recommend to the Board aso-called broad 8(a)(1) order designed to suppress anyand all violations of that section of the Act. HickmottFoods, Inc., 242 NLRB 1357 (1979).The General Counsel has requested a so-called Gisselremedy, the effect of which is to require the Respondentto recognize and bargain with the Union as the exclusivecollective-bargaining representative of its employees.The Respondent claims that an election is the properremedy, although such an election could not take placeat this time since there is no representation petition pend-ing. The Respondent points to certain controversial andallegedly false remarks which Union Representative Nes-tier made during the organizing campaign. From thisquestionable premise it argues that the Union's loss ofmajority during the campaign stemmed from these re-marks, not from any action on the part of the Respond-ent, so it would be unfair to force the Respondent to rec-ognize the Union on the basis of authorization cardsrather than as the result of a representation election.This is not a Joy Silk Mills25 case and there is no needto find that unfair labor practices rather than some otheractivity caused the Union to lose its majority status.Indeed, there is no reason to conclude on the facts ofthis case that the Union ever lost its majority status.Moreover, assuming without deciding the genuineness ofthe signatures which appear on a petition filed with theRegional Office during the hearing of this case, there isno reason to give any weight to this petition in determin-ing the appropriateness of a bargaining order. It is clearthat the attitudes of the members of this bargaining unithave been well massaged with repeated unfair laborpractices so any petition which might spring forth fromthis group of employees is more than merely suspect.In the Board's recent decision in J. J. Newberry Co., aWholly Owned Subsidiary oj' McCrory, Corporation,26 itstated that:Respondent's grant of a substantial wage increase toall unit employees in violation of Section 8(a)(1) ofthe Act is sufficient to render it unlikely that a fairelection could be held. [Citing C & G Electric. Inc.,180 NLRB 427. Idaho Candy Company, 218 NLRB352; and Lang Feed Company, Incorporated, 227NLRB 1588.] Thus, the Board has long recognizedthat employees are not likely to miss the inferencethat "the source of benefits now conferred is alsothe source from which future benefits must flowand which may dry up if not obliged." .L.R.B. v.Exchange Parts Company, 375 U.S. 405 (1964).In this case, the Respondent committed a violationwhich has a uniquely repetitive effect its illegally grant-ed wage increases show up every week or every monthin each employee's paycheck and thus provide a linger-ing effect that few unfair labor practices can achieve.The Board and the Third Circuit have issued Gisselorders for conduct no worse than what has been foundin this case, and I have no hesitance about recommend-ing such an order here. N.L.R.B. v. S.E. ichols-DoverInc., 414 F.2d 561 (3d Cir. 1969); N.L.R.B. v. BroadStreet Hospital and Medical Center, 452 F.2d 302 (3d Cir.1971); N.L.R.B. v. Easton Packing Company. 437 F.2d811 (3d Cir. 1971); N.L.R.B. v. Colonial Knitting Corp.,464 F.2d 949 (3d Cir. 1972); Toltec Metals, Inc. v.A'L.R.B., 490 F.2d 1122 (3d Cir. 1974); Frito-Lay, Inc. v.A'.L.R.B., 585 F.2d 62 (3d Cir. 1978); Kenworth Trucks of'Philadelphia, Inc. v. .L.R.B., 580 F.2d. 55 (3d Cir.1978); N.L.R.B. v. Daybreak Lodge Nursing and Conva-lescent Hlome, Inc., 585 F.2d 79 (3d Cir. 1978); N.L.R.B.' J,oy Silk Mill. Inc,. N.L.R.B., 185 F.2d 732 (DC Cir 1950), ceridenied 341 U.S 914 The net effect of Giwl as to lay aside the JoP SilkMil/s doctrine and t enlarge latitude ,of Board in granting bargainingorders in lieu of directing elections."' 249 Nt.RH 991 (19(0))208 MONTGOMERY WARD & CO.v. Eagle Material Handling Inc., 558 F.2d 160 (3d Cir.1977); Electrical Products Division of Midland-Ross Corpo-ration v. i:.L.R.B.. 617 F.2d 977 (3d Cir. 1980). 1 willalso recommend that the Respondent be required to postthe usual notice, advising its employees of their rightsand of the results in this case.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record herein, and pursu-ant to Section 10(c) of the Act, I make the followingrecommended:ORDER'7The Respondent, Montgomery Ward & Co., Incorpo-rated, Greensburg, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir union activities and the union activities of other em-ployees.(b) Creating in the minds of employees the impressionthat their union activities and the union activities ofother employees are the subject of company surveillance.(c) Prohibiting employees from engaging in union ac-tivities during working time while permitting other em-ployees to engage in antiunion and nonwork related ac-tivities during working time.(d) Granting wage increases for the purpose of encour-aging employees to reject unionization; provided thatnothing herein shall be construed as requiring the Re-spondent to rescind any wage increases previously grant-ed.(e) Threatening to close the company office if theUnion becomes the bargaining agent of the employees inthe office.(f) Threatening to impose upon employees more orner-ous working conditions if they select the Union as theirbargaining representative.(g) Soliciting grievances from employees during thecourse of an organizing campaign with the impliedpromise that those grievances will be remedied.(h) Threatening employees with loss of promotionalopportunities if they engage in union activities.(i) Refusing to recognize and bargain collectively withAmalgamated Food Employees Union, Local 590, affili-ated with United Food and Commercial Workers Inter-national Union, AFL-CIO, as the exclusive collective-bargaining representative of all of the Respondent's full-time and regular part-time employees employed at itsGreensburg, Pennsylvania, Credit Service Center, exclu-sive of guards, professional employees, and supervisorswithin the meaning of the Act.(j) By any means or in any other manner interferingwith, restraining, or coercing employees in the exerciseof rights guaranteed them in Section 7 of the Act.2. Take the following affirmative actions designed toeffectuate the purposes and policies of the Act:i7 In the event no eceptions are filed as prosided by Sec 112.46 ofIhe Rules and Regulations of the National l.ahor Relations Board. thefindings, conclusions, and recommended Order herein shall. as proidedin Sec 102 48 of he Rules and Regulations. he adopted h the Board andbecome it, findings. conclusiotns, and Order and all ohbections theretoshall he deemed waived for all purposes,(a) Recognize and, upon request, bargain collectivelyin good faith with Amalgamated Food EmployeesUnion, Local 590, affiliated with United Food and Com-mercial Workers International Union, AFL-CIO, as theexclusive collective-bargaining representative of all officeclerical employees employed at the Respondent'sGreensburg, Pennsylvania, Credit Service Center, exclu-sive of guards, professional employees, and supervisorswithin the meaning of the Act.(b) Post at the Respondent's place of business atGreensburg, Pennsylvania, copies of the attached noticemarked "Appendix."28Copies of said notice, on formsprovided by the Regional Director for Region 6, afterbeing duly signed by a representative of the Respondent,shall be posted by the Respondent immediately upon re-ceipt thereof, and shall be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyplaced. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not defaced, or cov-ered over by any other material.(c) Notify the Regional Director for Region 6. in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I r Is FURTHER RCOMMfNI))I) HAI insofar as thecomplaint, as amended, alleges matters which have notbeen found herein to be unfair labor practices, the saidcomplaint is hereby dismissed.1" In the evenl hatl the Board's Order is enfoirced bh a Judgment of aUnited States Court of Appeals, the words in the ntice reading 'ostedhy Order of the National I.ah r Relations Board" shall read "P'oted 'Pur-suani to a Judgmnt of the nited Slates Courtl f Appeal Enfiorcing atOrder of the National I ahor Relations Board"APPENDIXNoltc;i To EMPLOYEESPOST.D HBY ORDI)ER OF THENA I IONAi LABOR Rl l ATIONS BOARDAn Agency of the United States GovernmentWE Wit .l NOT coercively interrogate employeesconcerning their union activities or the union activi-ties of other employees.Wr wil. NOT create in the minds of our employ-ees the impression that their union activities are thesubject of company surveillance.WE Witl. NOI threaten to close the office or toimpose upon employees more onerous working con-ditions because they have selected a union as theirbargaining representative.WE Wll .NOT threaten employees with loss ofpromotional opportunities because they have en-gaged in union activities.WI Wll I. NOT solicit employee grievances duringthe course of an organizing campaign with the im-plied promise that those grievances will be adjusted.WEi Wll I NOI grant a wage increase for the pur-pose of encouraging employees to reject unioniza-tion.209 I)1F CISI()NS ()t NAIIO()NAI. I.AI()R RELATIONS B()ARI)WI: Wll. NOI prohibit employees from engagingin union activities during working time while per-mitting other employees to engage in antiunion andnonwork related activities during working time.WI Wll. NOTI by any means or in any othermanner, interfere with, restrain, or coerce employ-ecs in the exercise of rights guaranteed them bySection 7 of the National Labor Relations Act.These rights include the right to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for their mutualaid and protection.Wtr Wii.I, upon request, bargain collectively ingood faith with Amalgamated Food EmployeesUnion, Local 590, affiliated with United Food andCommercial Workers International Union, AFL-CIO, as the exclusive collective- bargaining repre-sentative of all of our full-time and regular part-timeemployees employed at the Greensburg, Pennsylva-nia, Credit Service Center, exclusive of guards.proffessional employees, and supervisors as definedii the Act.MONI(,O11:RF WARD )& CO.. INCO()RPORAI-I1I)210